Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Specification    
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/27/2020 and 12/30/2020 is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1,2,12-13,20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MITSUMORI et al, US 20210159440 A1.
Pertaining to claim1, MITSUMORI teaches ( see fig1-4B) an organic light-emitting device comprising:
a first electrode[101];
a second electrode[102]; and
an organic layer[100] between the first electrode and the second electrode,
wherein the organic layer [130] comprises an emission layer comprising a first layer,
the first layer comprises a first compound[131], a second compound[132], and a third compound[133],
the first compound[131] is a hole transporting host compound,
the second compound[132] is an electron transporting host compound,
the third compound[133 is a hole transporting host compound or an electron
transporting host compound ( see para 0205-0208),
the first compound [131] and the second compound [132]form a first exciplex[136],
the first compound and the third compound, or the second compound[132] and the third compound[133], form a second exciplex[138], and
the first exciplex and the second exciplex are different from each other ( see para 0205-0213).

the first compound and the second compound satisfy at least one selected from
Inequations 1 and 2, and
i) the first compound and the third compound satisfy at least one selected from
Inequations 3 and 4, or ii) the second compound and the third compound satisfy at least one selected from Inequations 5 and 6:( including the equation listed in claim2) ( see para 0168,0183,0210,0229,0235).
Pertaining to claim12, MITSUMORI teaches ( see fig1-4B) the organic light-emitting device of claim 1, wherein the emission layer further comprises a dopant ( see para 0350).
Pertaining to claim13, MITSUMORI teaches ( see fig1-4B the organic light-emitting device of claim 12, wherein the dopant is to emit phosphorescence or delayed fluorescence ( see para 0136, 0321,0327,0330).
Pertaining to claim 20, MITSUMORI teaches ( see fig1-4B,8b-9b) A display apparatus comprising:
a thin-film transistor [611] comprising a source electrode, a drain electrode, and an active layer ( see fig8B with a source , drain and active layer ); and
the organic light-emitting[202] device of claim 1, wherein the first electrode[613] of the organic light-emitting diode[302]  is electrically connected to one of the source electrode and the drain electrode of the thin-film transistor[611].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over MITSUMORI et al, US 20210159440 A1 in view of SEO et al, US 20130270531 A1.
Pertaining to claim8, MITSUMORI teaches ( see fig1-4B) The organic light-emitting device of claim 1, wherein the third compound is an electron transporting host compound, but is silent about  wherein the first compound and the third compound form the second exciplex.
However , in the same filed of endeavor, SEO teaches about  wherein the first compound and the third compound form the second exciplex ( see abstract).in view SEO, it would have been obvious to one ordinary skill in the art to have the second exciplex of MITSUMORI be composed of the first and third compound instead of the second and third compound combined  and thought by both the prior art and the instant  . 
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over MITSUMORI et al, US 20210159440 A1 in view of Ko et al, US 20180105741 A1.
Pertaining to claim19, MITSUMORI teaches ( see fig1-4B the organic light-emitting device of claim 1, wherein the first electrode[101] is an anode, the second electrode[102] is a cathode,
the organic layer[100] further comprises a hole transport region [112] between the first electrode[101] and the emission layer [130] and an electron transport region[118] between the emission layer[130] and the second electrode[102], 
but is silent  wherein the hole transport region comprises at least one selected from a hole injection layer, a hole transport layer, a buffer layer, an emission auxiliary layer, and an electron blocking layer, and
the electron transport region comprises at least one selected from a hole blocking layer, an electron transport layer, and an electron injection layer.
However , in the same field of endeavor, Ko teaches silent  wherein the hole transport region comprises at least one selected from a hole injection layer, a hole transport layer, a buffer layer, an emission auxiliary layer, and an electron blocking layer, and
the electron transport region comprises at least one selected from a hole blocking layer, an electron transport layer, and an electron injection layer ( see para0090 or claim 19). In view Ko, it would have been obvious to one of ordinary skill in .

Allowable Subject Matter
Claim 2-7,9-11 and 14-18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMADOU L DIALLO whose telephone number is (571)270-5449. The examiner can normally be reached M-F: 9:00AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALLEN L PARKER can be reached on (303)297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAMADOU L DIALLO/Primary Examiner, Art Unit 2819